Situation in Iran (debate)
The next item is the delivery of statements on the situation in Iran by the High Representative for the Common Foreign and Security Policy and by the Commission.
I warmly welcome the High Representative, Javier Solana. Mr Solana, the floor is yours.
High Representative for the Common Foreign and Security Policy. - Mr President, I do not want to interfere in the debate which is taking place, but I take the floor at your invitation. Let me start by thanking you for the invitation today. It is the first time that I have spoken before Parliament in the year 2008. We are all sure that 2008 is going to be very exciting, to say the least. I want to continue with a deeper cooperation with Parliament, with yourself and with the distinguished Members of this Chamber.
Today we have a very important debate - a debate on an issue that is one of the most important issues on the agenda of the international community. I would like to make a short statement about it and spend the time necessary to see whether we can together understand - and not only understand but make some progress on the solution of - this very complicated issue that is at the top of the international agenda today.
Let me start by making a few remarks. Iran is a key country in the Middle East. It is important in strategic terms, and is also important as a regional actor. We would like, therefore, to have a constructive relationship with Iran; but, as you know, there are many difficulties with this.
Iran is a very vibrant society, full of talented people. It has an exceptionally high proportion of women graduates. Persian is one of the major languages on the internet, especially for blogs, as young people seek a means of self-expression.
The political scene in Iran - as you well know - is of great interest these days. There are elements of democracy there which are not present in other countries of the Middle East, though the election process still leaves much to be desired. For the Majles elections in March, to give you an example, 30% of candidates were disqualified, with those having reformist tendencies suffering the most. Some will have the opportunity to appeal but others will not. Nevertheless, an imperfect democracy is better than none, and it is right that we should engage with Iranian parliamentarians. I am very grateful to the European Parliament for sending a delegation there to meet with their colleagues in the Iranian Parliament.
Members of this Parliament are also right to be concerned about the rule of law and human rights in Iran. Iran is almost at the bottom of the world press freedom index. It has increased the number of executions. There are, unfortunately, numerous reports of torture. Such things are unacceptable and only damage Iran's image as a civilised country.
All those who campaign for human rights in Iran, for example in the one-million-signature campaign for women's rights, deserve our support and admiration. This morning I had the happy opportunity to comment on that with Mrs Souhayr Belhassen, who is, as you know, one of the most important figures in the International Federation of Human Rights. With greater freedom, greater accountability and more even-handed justice, Iran could be one of the most creative and most dynamic societies in the Middle East. The European Union had, in the past, a human rights dialogue with Iran, but since 2004 the Iranians have been unwilling to participate.
However, we have many areas of common interest with Iran that are not yet fully exploited, the most obvious of these in the energy sector - but there is also more that we could do together on drug trafficking and against terrorism.
It would be good if we were able to work better with Iran in the region. But for the moment, as you know, this is difficult because it is difficult to see Iran as a constructive partner. In almost every area we seem to find ourselves pursuing different, sometimes contradictory, policies. We want a two-state solution in Palestine. We want the Annapolis Conference to succeed. Iran is still the only country in the Middle East that does not accept the idea of a two-state solution. It is a key supplier of arms to Hamas. President Ahmadinejad's remarks concerning Israel and his support for Holocaust denial are entirely unacceptable for all of us. Iran, as you know, is a destabilising factor in Lebanon. It is the most important supplier of weapons to Hezbollah. It has also worked with groups pursuing violence in Iraq.
All these activities make Iran, from our point of view, a troublesome and difficult actor in the Middle East. But it remains one that we need to understand and engage with better. There have been periods of cooperation with Iran, for example in Afghanistan, that have been fruitful, and I believe we should continue to seek such opportunities.
But, as you know, one of the most important subjects of concern is the Iranian nuclear programme. Were Iran to develop a weapon, this could be a cause of radical instability and danger in the Middle East. It would also be very damaging to the whole non-proliferation system. Even the suspicion that Iran is pursuing a nuclear weapon can destabilise the Middle East.
Our objective is to remove those suspicions. In the end this can be done only through a negotiated solution.
We welcome the fact that Iran is working with the International Atomic Energy Agency to deal with some of the so-called 'Outstanding Issues'. In the current phase with Dr ElBaradei, as you know, Iran has to answer questions about important issues like weaponisation, and especially other issues related to contamination, which are very important.
But even if these questions about the past are answered, this does not provide the transparency we are asking for concerning Iran's present activities or its future intentions. Present transparency requires Iran to ratify and implement, as we have said many times, the Additional Protocol.
Confidence about Iran's future intentions is more difficult. Supposing Iran had a weaponisation programme in the past, how can we be sure today that the present enrichment activity is exclusively civil? It is especially difficult when we see no signs, at this moment, of Iran signing a contract to build a nuclear power plant apart from what they have done with the Russians in Bushehr, for which the Russians have supplied the fuel. All we hear about is enrichment. When I ask - and you asked the other day - representatives of the Iranian Government what they plan to do with enriched uranium, I never get an answer. You had the proof of that a few days ago.
The fact is that Iran can develop a civil programme only with the assistance of the countries belonging to the group of six countries which are negotiating with them - or trying to negotiate with them - with the exception of Japan. No other country in the world can supply a country that wants to deploy or to develop a civil nuclear programme without the cooperation of countries, or companies that belong to those countries, that are in the group of six countries plus Japan. None of us have a problem with an Iranian civil programme; indeed, we are offering to help. But none of us will do so unless we are certain that Iran's intentions are exclusively peaceful.
This is why we are trying continually to achieve a negotiated solution. So far, unfortunately - as you know - we have not been successful. Also, unfortunately, it is impossible to do nothing while Iran continues to ignore the Agency resolutions or Security Council resolutions. Work is, therefore, going on in New York on a further resolution. The objective of these resolutions is not to punish Iran but to persuade it to come to the negotiating table: as far as I am concerned, the sooner the better. The European Union and the permanent members of the Security Council are fully united in this. We had an important meeting last Thursday.
Perhaps I could add one further comment that goes beyond Iran itself on this matter. In a world where there is an increasing interest in nuclear power, we need to find ways of assuring countries that they can obtain nuclear fuel without having to do their own enrichment - which is expensive for them and gives rise to proliferation concerns. I myself strongly support the idea of the creation of international fuel supply assurances, perhaps in the form of a fuel bank. This idea has been played around with by many of our partners and many important figures in the international community. There are many good ideas in this area. I believe the time has come to turn these ideas into action, into reality.
As I said at the beginning, Iran is a key country. I have been engaged for years now in normalising relations between us. We will all gain from this - Iranians and Europeans. I believe in this, and I will continue relentlessly to work towards this objective, which I think will benefit the people of Iran and the European Union.
Member of the Commission. - Mr President, in the current climate I think it is inevitable that discussions about Iran focus on the nuclear programme. The international community is united in the search for a satisfactory solution. That means working through the appropriate channels with the IAEA and the United Nations Security Council. It also means supporting the persistent efforts by High Representative Javier Solana on behalf of the three plus three, with the full backing of the European Union, because international unity remains central, and it was shown at the last meeting in Berlin.
When I received Dr Saeed Jalili, the Iranian chief negotiator, last week, I reminded him of our principled position. Nobody has ever denied Iran's right to the use of peaceful nuclear energy, but there was a serious need to rebuild trust and show genuine political will to find a solution.
Unfortunately, whereas the European Union was making its best efforts, I could not see such political will yet on the Iranian side. Until we see such political will, there will unfortunately be no possibility of our enhancing our relationship, including launching or relaunching the trade and cooperation agreement talks and talks on energy. This is what I explicitly told Dr Jalili at our meeting.
I am confident that Parliament shares the same views and that it continues to firmly back High Representative Solana and the three plus three to achieve a sustainable solution - and a diplomatic solution which, whilst preserving Iran's inalienable right to develop nuclear energy for peaceful purposes, also provides objective guarantees on these activities being exclusively peaceful in nature.
Although the development of the EU's relationship with Iran is conditioned to a large degree by progress on that issue, in the Commission's view more than one track should be pursued with Iran.
In this respect, I wish to express my appreciation for the work undertaken by the Delegation for Relations with Iran under the dynamic chairwomanship of Ms Angelika Beer. Ms Beer, I particularly wish to commend the mission which you led last month to Tehran. EP contacts, for instance with the Iranian Majlis, are an important channel of communication between the European Union and the Islamic Republic of Iran.
Your meetings with high-level officials such as the Foreign Minister, Mr Mottaki, as well as with a wide spectrum of Iranian society, are and were very precious. Meetings with women activists, families of imprisoned students, trade unionists and minority groups constitute an important testimony to the importance the European Union attaches to a fully free, democratic and pluralistic Iran in accordance with the international conventions to which the Islamic Republic of Iran has freely adhered.
People-to-people contacts constitute an excellent means to overcome prejudice and negative stereotypes and to foster mutual understanding. It is, for instance, very important to support the further development of academic, cultural and artistic exchanges between Europe and Iran: two ancient beacons of civilisation which have a lot to offer each other.
This is why I am particularly glad to report the successful launch this academic year of an Erasmus Mundus external cooperation window, linking up Europeans with students and professors from Iraq, Yemen and Iran. From Teheran to Shiraz, to Mashhad to Alzahra, the web of Iranian universities participating in this consortium looks particularly promising. The first academic batch has already allowed over 50 Iranian students and professors to study in Europe. I strongly hope that this set-up will work both ways and European students and professors will also go to Iran.
Beyond that, we are pursuing our cooperation with Iran in a series of sectors such as the support to Afghan refugees or the fight against narcotics. In this respect I would like to draw your attention to a recently launched call for proposals for grants to non-state actors and local authorities in Iran.
The programme - by the way a first with Iran - aims at promoting and strengthening an inclusive and empowered society. It includes educational activities and development activities with a focus on actions against poverty.
Finally, the programme supports cooperation between civil society and local authorities and activities to strengthen their capacity. This call is now open and runs until 11 February.
On another note, I welcome the decision taken by Parliament in plenary on 13 December last year to allocate a EUR 3 million envelope for a television news service in Farsi. Promoting the production and broadcasting of information with a strong European angle can play an important role in fostering better mutual understanding with the Iranian public.
I wish to conclude on an important note: the issue of democracy and human rights. In front of this Parliament last week, Dr Jalili insisted on the importance of human dignity. I, of course, can only concur with him, but unfortunately when I met him myself, I could only tell him about my deep concern about the deterioration of human rights and the human rights situation in Iran.
Last year Iran carried out at least 297 executions, according to an AFP account compiled from press reports. The total was a sharp increase from 2006 when 177 executions were carried out, according to Amnesty International. I do not speak of other very cruel methods of killing people. So I had to express my hope that the EU-Iran dialogue on human rights could resume.
I also expressed the hope that there would be a wider spectrum of candidates than in the past for the forthcoming parliamentary elections. The European Union remains strongly mobilised on this front. The latest statement on the death sentences in Iran issued on 25 January is just another case in point.
We are fully in line with Parliament in saying that, without a systematic improvement of the human rights situation in Iran, our relations with Iran cannot develop properly.
on behalf of the PPE-DE Group. - (DE) Mr President, our resolution deals with the human-rights situation in Iran and the dispute over the Iranian nuclear programme. On the subject of human rights, this House has clearly expressed its views time and again over the years. The High Representative spoke once more today of executions and torture. In the light of recent events, I should like to mention the names of political activists belonging to the Ahwazi Arab community who have been condemned to death, and to call on the Iranian Government not to execute them. Their names are Zamal Bawi, Faleh al-Mansouri, Said Saki and Rasoul Mazrea; the same applies to two Kurdish journalists, Abdolwahed 'Hiwa' Butimar and Adnan Hassanpour. May this publicising of their plight in Europe afford them protection!
As far as the nuclear issue is concerned, Saeed Jalili, the chief Iranian negotiator, did not provide the Committee on Foreign Affairs last week with a clear indication of Iran's real intentions. Questions from 24 committee members were dealt with en bloc in a cursory manner. This is no way to dispel the deep distrust that prevails between the international community and Iran. Solidarity on the part of the international community is the best response to such evasiveness, which is why, in our resolution, we welcome the agreement reached in Berlin on 22 January on the drafting of a new UN Security Council resolution. This will bring Russia and China on board, which will send a strong signal to Iran. The resolution provides for additional measures as part of a concerted approach on the part of the international community.
I believe it is right that we should seek dialogue wherever possible but that we should also spell out time and again where our interests lie, namely on the one hand in human rights but on the other also in cooperation, though only if and when Iran recovers its trust in this community of ours.
on behalf of the PSE Group. - (DE) Mr President, Dr Solana, Commissioner, there are three issues involved here: human rights, nuclear weapons, and free democratic elections in Iran. What is not an issue here today is the question of whether Mujaheddin should be blacklisted or not; we shall deal with that separately.
In the realm of human rights, the numerous and often brutal executions in Iran are a running sore as far as we are concerned. I agree with what Mr Gahler said on this point and hope that public opinion in our countries can have a significant impact.
The second issue is that of the nuclear programme. We stand four-square behind the views expressed by the High Representative. We do not want nuclear weapons in Iran; we want no nuclear weapons anywhere in the region. It was scandalous enough that many countries - including, I am sorry to say, the United States of America - stood by and watched as the bomb was developed in Pakistan and as bomb-building technology was transferred from there to Iran, because Pakistan was seen from the sole perspective of the common struggle against the Soviet Union and hence against Afghanistan too.
What we need is supervision - and I would ask you, Mr Solana, to make particular efforts in this direction - to ensure that nuclear industries, and especially their enrichment and waste-disposal operations, are more fully incorporated into multilateral frameworks and are more strictly supervised. We must do more in this respect, because this concerns not only Iran but other countries too.
Another thing we need - and for this the Americans must be prepared to make further concessions - is the recognition of legitimate security interests, not of any government but of the Iranian nation. That security must be guaranteed, and then we could surely make progress in our dialogue with Iran. I likewise endorse the UN resolution, because it is a significant advance.
With regard to the elections too, Mr Solana, I can only echo your sentiments. Elections and democracy begin to serve a purpose when elections are truly free, and if President Ahmadinejad believes he has such broad support in Iran, I can only urge him to ensure that genuine free elections can take place without external intervention, and then we shall see whether he enjoys such widespread support. Free elections in Iran are one of the keys to the democratisation of the entire region.
(Applause)
on behalf of the ALDE Group. - (NL) Mr President, Mr Solana, Commissioner, it is still a paradox that, as Mr Solana said, a country with such a rich history, such a varied culture and such a dynamic population as Iran should commit the most terrible human rights offences. The number of death sentences last year - which the Commissioner also referred to - is a tragic illustration of this.
I therefore feel - together with my Group - that Iran is actually betraying its own history when the current regime treats its people as it has unfortunately been doing for a number of years now. I nevertheless think that the solution lies in continued dialogue, with the population and civil society, undoubtedly, but also with the political authorities, however difficult that may be.
In this respect last week's debate with Mr Jalili was not exactly much fun, but it was extremely important, because he will now realise that not one single person from any Group in this House would endorse or even contemplate Iran starting to use its nuclear research for military purposes again without any response from us.
On behalf of my Group I particularly welcome Mr Solana's suggestion to set about creating a sort of multilateral, multinational nuclear fuel bank, because this is probably a good way to link our concern about non-proliferation with allowing countries to continue developing their civilian nuclear activities.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, Mr Solana, the most important and urgent matter in relations with Iran is to obtain a guarantee that it will not acquire nuclear weapons. Notwithstanding information from various sources, including the National Intelligence Estimate report, we cannot today be certain that Iran will not develop such weapons.
It is naïve to believe that, since 2003, uranium enrichment in Iran has been directed towards exclusively civil applications. Since that time the reformist president Khatami has been replaced by the representative of a much harder political line. We must also remember that every nuclear programme was hidden under the cloak of civil projects in the initial stages: such was the case in Russia, India, China and Israel. It is highly likely that today's civil programme is merely a step on the road to the eventual enrichment of uranium for military purposes. The European Union must therefore exert maximum pressure on Iran, not excluding a military solution.
on behalf of the Verts/ALE Group. - (DE) Mr President, may I begin by thanking both Mr Solana and Mrs Ferrero-Waldner for making such thorough preparations for the visit and for engaging in consultation and dialogue with us both beforehand and afterwards.
I would like to point out - and let there be no mistake about this - that this debate will be heard in Iran. It is an enlightened and pluralist society that tries to obtain the information it needs, and we are supporting that quest by means of the Farsi television news service. We know that the leaders of the Ahmadinejad regime will be following this debate, which is why it is right and proper to say clearly to President Ahmadinejad and his supporters that the host of candidates for the 296 parliamentary seats - there are more than 7 000, of whom 2 000 are apparently being excluded - is a sure sign to us that he has his back to the wall in domestic politics. Our solidarity belongs to civil society, to women, to trade unions and to all those who are under threat and whose names were read out to us a few moments ago.
(Applause)
There is also a second reason why we wanted today's debate, for which I am truly grateful. Iran is at an impasse. It has run into a brick wall and no longer knows how to progress; it is in no position to make offers. At the same time, however, I wonder whether we Europeans have really played all our cards yet. The finding of our cross-party visit to Iran is that we must find our own way of negotiating, and that can only be done without prior conditions, without holding a knife to anyone's throat.
One thing I understood very clearly from all the people whom we were able to meet and who are in need of our support is that sanctions weaken civil society and strengthen President Ahmadinejad. For this reason, carrying on as before is not a political option and will not resolve the deadlock.
Let me therefore conclude by saying that we do not want nuclear weapons in any country whatsoever. For my part, I want no nuclear energy at all, but if it is President Sarkozy's policy to conclude nuclear-energy contracts right, left and centre without any safeguards such as non-proliferation agreements, Europe's foreign policy will become a proliferation factor instead of helping to stem the tide.
(Applause)
Thank you, Mrs Beer, and I wish you a speedy recovery from what looks very much like a broken arm.
on behalf of the GUE/NGL Group. - (DE) Mr President, according to the US intelligence report, the situation has changed. What is needed now is a moratorium on the nuclear issue. The case must be diverted away from the UN Security Council and back to the International Atomic Energy Agency. Iran has a very vibrant civil society, in spite of all the repressive measures against groups such as the trade unions. There are intolerable occurrences, such as the rejection of candidates for election to the Majlis, but I am strongly opposed to tighter sanctions. They would be counterproductive, particularly for the democratic opposition. We are still hearing threats of war against Iran, especially from the United States. My group is very firmly against any threat of war and the preparation of any war plans.
Mr Solana, in the British Guardian newspaper, Robert Cooper, a member of your staff, is quoted as saying the following in connection with the recently mooted manifesto for a new NATO: 'Maybe we are going to use nuclear weapons before anyone else, but I'd be wary of saying it out loud'. Does this statement relate to the situation in Iran, Mr Solana, and when are you going to dissociate yourself from it?
Let me repeat: negotiation with Iran, not escalation and war.
on behalf of the IND/DEM Group. - (NL) Mr President, there is good news and bad news from the Islamic Republic of Iran. The good news came last month, in the middle of December, from the Iranian opposition in Tehran, which took a very clear stand against President Ahmadinejad's denial of the holocaust by declaring that the holocaust was an historical event that could not be called into doubt. Duly noted.
The bad news is the public threat which the Foreign Minister, Mr Mottaki, recently made to the United Nations Security Council, when he said that if it adopted a new resolution on sanctions against Iran before the next IAEA report on the country's nuclear programme in March, there would be an appropriate and serious response from Tehran.
Mr Solana, I would like to know what you make of this public threat. And what do you think about the idea of strengthening the IAEA's position by setting up an independent committee of technical experts on the Iranian nuclear programme? After all, there have been precedents for this in UNSCOM and UNMOVIC. The committee's report would then serve as a guide for consideration by the Security Council.
(NL) Mr President, the regime in Iran continues to pose a threat to stability throughout the Middle East and far beyond. Iran provides support for Islamist and terrorist groups in Lebanon, the Palestinian territories, Afghanistan, Iraq, and other places. The European Union's strategy must be to isolate Iran as much as possible in the region. It is also important to encourage Russia to wind down its nuclear cooperation with Iran. Iran's nuclear plans are a threat to world peace.
America's National Intelligence Estimate surprised the whole world a few months ago by claiming that Iran had ceased its attempts to produce nuclear weapons in 2003. There are now calls in the USA for the NIE's findings to be investigated further. However, it would be wrong to suddenly now assume that the Iranian regime's nuclear threat no longer exists. Why, for instance, is Iran still making things so difficult for the International Atomic Energy Agency inspectors?
We all know what the regime in Tehran is capable of. There is its human rights record, and in the past there has been clear proof of Iran's involvement in international Islamist terrorism. When President Ahmadinejad publicly states that he wants to wipe Israel off the map, we have to take this seriously. In the present circumstances, therefore, it would be wrong to relax the pressure on President Ahmadinejad. There has to be dialogue, but the European Union must be steadfast in its attempts and desire to do more to promote freedom and stability.